DETAILED ACTION
The instant application having Application No. 16/753215 filed on 08/24/2020 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Marc Macenko (Registration # 71261) on 03/24/2021.

In the claims
Claim 21. (Currently Amended) A method performed by a base station for configuring a user equipment, the method comprising:
sending, to [[a]] the user equipment, a semi-static indication of a Channel State Information,
CSI, reporting setting comprising one or more sets of aperiodic Non-Zero Power, NZP, Channel State Information Reference Signal, CSI-RS, resources for channel measurement, wherein each of the one or more sets of aperiodic NZP CSI-RS resources contains a single 
sending, to the user equipment, a dynamic indication requesting a CSI report according to the CSI reporting setting and a first set of aperiodic NZP CSI-RS resources from the one or more sets of aperiodic NZP CSI-RS resources for channel measurement and a second set of aperiodic NZP CSI-RS resources from the one or more sets of aperiodic NZP CSI-RS resources for interference measurement; and
receiving, from the user equipment, a CSI report comprising a rank and a Channel Quality Indicator, CQI.

Claim 27. (Currently Amended) A base station for configuring a user equipment comprising an interface and processing circuitry whereby the base station is operable to:
send, to [[a]] the user equipment, a semi-static indication of a Channel State Information, CSI, reporting setting comprising one or more sets of aperiodic Non-Zero Power, NZP, Channel State Information Reference Signal, CSI-RS, resources for channel measurement, wherein each of the one or more sets of aperiodic NZP CSI-RS resources contains a single aperiodic NZP CSI-RS resource with precoded CSI-RS port(s), and one or more sets of aperiodic NZP CSI-RS resources for interference measurement, wherein each of the one or more sets of aperiodic NZP CSI-RS resources contain one or more NZP CSI-RS resources and each CSI-RS port in the 
send, to the user equipment, a dynamic indication requesting a CSI report according to the CSI reporting setting and a first set of aperiodic NZP CSI-RS resources from the one or more sets of aperiodic NZP CSI-RS resources for channel measurement and a second set of aperiodic NZP CSI-RS resources from the one or more sets of aperiodic NZP CSI-RS resources for interference measurement; and
receive, from the user equipment, a CSI report comprising a rank and a Channel Quality Indicator, CQI.

Allowable Subject Matter
Claims 1, 2, 6-8, 13, 14, 16, 21, 27, 34, 37, 38 are allowed (renumbered as claims 1-13). Claims 3-5, 9-12, 15, 17-20, 22-26, 28-33, 35 and 36 were cancelled. The following is an examiner’s statement of reasons for allowance:

Claims 1, 13, 21, 27 are allowed over the prior arts of record because the Examiner found neither prior arts cited in its entirety, nor based on the prior arts found any motivation to combine any of the said prior art references which teach the combined claimed limitations as recited in the claims 1, 13, 21 and 27. Claims 2, 6-8, 14, 16, 34, 37 and 38 are also allowed since they depend on claims 1 and 13 respectively. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANG HANG YEUNG whose telephone number is (571)270-7319.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANG HANG YEUNG/Primary Examiner, Art Unit 2463